Citation Nr: 1342748	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-40 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Loan Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The appellant had service in the U.S. Army National Guard from February 1995 to December 1997 and service in the Army Reserve from December 1997 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the above Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina. 
FINDINGS OF FACT

1. The Appellant served in the Army National Guard from February 1995 to December 1997 and was discharged under honorable conditions and served United States Army Reserve from December 1997 to February 2003 and received an honorable discharge, and was not discharged because of a service-connected disability. 

2.  The Appellant is not shown to be a "veteran" under the laws pertaining to the award of VA home loan guaranty benefits


CONCLUSION OF LAW

The legal criteria for VA home loan guaranty benefits are not met.  38 U.S.C.A. §§ 3701, 3702 (West 2002 & Supp. 2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A certificate of eligibility for loan guaranty benefits is granted only to veterans who satisfy the basic entitlement criteria outlined in 38 U.S.C.A. §§ 3701 and 3702.  For purposes of these benefits, the term "veteran" is defined under 38 U.S.C.A. § 3701(b).  In this case, the Appellant did not have active duty service and does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1) (2013). 

As pertinent to this case, the term "veteran" also includes an individual who is not otherwise eligible for housing benefits and who has completed a total service of at least six years in the Selected Reserve, and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing six years of service because of a service-connected disability.  38 U.S.C.A. § 3701(b)(5)(A). 

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

As noted above, the appellant served in the Army National Guard from February 1995 to December 1997, being discharged under honorable conditions.  He subsequently served in the Army Reserve from December 1997 to February 2003 and received an honorable discharge.  

The appellant maintains that the two periods of service add up to over 8 years of served days making him eligible for the benefits of a home loan guaranty.  

As to the appellant's period of service in the National Guard from February 1995 to December 1997, the Board notes that the appellant received a discharge under honorable conditions and not an "honorable" discharge.  Thus, his discharge does not meet the requisite character of service under 38 U.S.C.A. § 3701(b)(5)(A) and this period of service may not be used for becoming eligible for home loan guaranty benefits.  

As to the appellant's second period of service in the Army Reserve from December 1997 to February 2003, the discharge orders reflect that he received an honorable discharge with no indication that he was discharged for a service-connected disability.  Thus, he does not have the required six years of service in the Army Reserve for his second period of service.   

The appellant appears, in part, to be disputing the reasons for his discharge.  These issues, however, should be taken up with the Army Discharge Review Board.  VA does not have jurisdiction to change the circumstances and characterization of his discharge.  A discharge under honorable conditions is binding on the Department of Veterans Affairs as to character of discharge.  38 C.F.R. § 3.12. 

Accordingly, the Appellant's service does not qualify him for "veteran" status and he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).  Thus, the appellant is not eligible to receive a Certificate of Eligibility for Loan Guaranty Benefits.

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the Appellant is not eligible for VA home loan guaranty benefits.  Thus, the claim of entitlement to VA home loan guaranty benefits must be denied.  Sabonis, 6 Vet. App. 426.
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to the appellant's claim.  Nonetheless, the Board notes that the October 2010 Statement of the Case (SOC) included the laws and regulations pertaining to service requirements for eligibility for home loan benefits.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained. 

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The United States Court of Appeals for Veteran Claims (Court) has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


